91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patricia LEE, Appellant,v.JUNIOR COLLEGE DISTRICT, doing business as St. LouisCommunity College, Appellee.
No. 95-1979.
United States Court of Appeals, Eighth Circuit.
Submitted July 1, 1996.Filed July 5, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Patricia Lee appeals the district court's1 adverse grant of summary judgment in her employment discrimination action.  Having carefully reviewed the record, we conclude the district court's judgment was correct, and further discussion is not warranted.  Affirmed.  See 8th Cir.  R. 47B.


2
Lee's motions to supplement the record are denied.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri